Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 5, 8, 10, 12-13, 17, 19, 21, 33, 36-37 and 42-47 are pending. Claims 2-3 and 16 have been canceled. Claims 1, 5, 8, 10, 13 and 19 have been amended. Claims 1, 5, 8, 10, 13, 19 and 21 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 5 (the polycationic peptide), SEQ ID NO: 35 (the intervening polypeptide region), HHHHH (the positively charged amino acid-rich region), floxuridine (the therapeutic agent), and SEQ ID NO: 33 (the linker), wherein the linker is connected at the N-terminus of the polycationic peptide. Claims 12, 17, 33, 36-37 and 42-47 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 112
The rejection of claims 8, 10, 13 and 19 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection has been modified.
Claims 1, 5, 8, 10, 13, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
            The claims are drawn to a fusion protein comprising: (i) a polycationic peptide, wherein the polycationic peptide comprises a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell, said sequence being a CXCR4 ligand, (ii) an intervening polypeptide region, wherein the intervening polypeptide region is conjugated to at least one therapeutic agent and wherein the at least one therapeutic agent is a chemotherapy agent, and (iii) a positively charged amino acid-rich region, wherein the positively charged amino acid-rich region is a polyhistidine region.  
When referring to an intervening polypeptide region, the specification provides the following definition:
The intervening polypeptide region of the fusion proteins of the invention comprises a physiologically functional peptide, meaning that its interaction with the cellular components results in physiological changes (page 29, last para).
When referring to a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell, the specification provides the following definition:
The terms “sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell”, as used herein, refers to any polypeptide sequence which binds to a receptor on the surface of a 30 cell, wherein the receptor undergoes endocytosis in response to the binding of said polypeptide sequence. This binding specificity allows the delivery of the polypeptide sequence as well as the rest of the fusion protein which it is a part of to the cell, tissue or organ which expresses said receptor (para bridging pages 13-14).
When referring to a functionally equivalent variant (claim 5), the specification provides the following definition:
The terms “functional variant” and “functionally equivalent variant” are interchangeable and are herein understood as all those peptides derived from the T22, the V1, the CXCL12, and/or the vCCL2 peptides by means of modification, insertion and/or deletion of one or more amino acids, provided that the function of binding to CXCR4 and internalizing the fusion protein is substantially maintained (page 17, 3rd para).
However, the specification does not provide any structural attributes. 
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe what structure correlates with the required activity (e.g. to be capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein, etc.). 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification fails to provide a representative number of examples of: 
1) A sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell;
2) An intervening polypeptide region; and
3) A functionally equivalent variant.

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Response to Arguments
Applicant’s arguments filed on 7/15/2022 have been fully considered but they are not persuasive.
Applicant argues that “[t]he fusion proteins of the present claims can be generated using a wide variety (i.e., genus) of intervening polypeptides, and that all of them allow the delivery of the therapeutic agent to the cell wherein it exerts its therapeutic effect”.
Applicant also argues that a showing of a representative number of examples of “intervening polypeptide regions” has been provided.
Applicant’s arguments are not persuasive because the instant specification does not provide any structural attributes of the claimed “intervening polypeptide regions”.
Furthermore, the various “intervening polypeptide regions” discussed by the Applicant do not share a common structure. 
Therefore, one of ordinary skill in the art would not know what structure correlates with the required activity.
It is noted that Applicant did not argue the rejection with respect to the claimed “functionally equivalent variant”. 
For the reasons stated above, the rejection is maintained.
	
Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 5, 8, 10 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Serna et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This rejection has been modified.
Claims 1, 5, 8, 10, 13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villaverde Corrales (EP 2476441).
With respect to claim 1, Villaverde Corrales teaches a conjugate comprising (i) a targeting peptide comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5), which corresponds to instantly claimed SEQ ID NO: 5, or a functionally equivalent variant thereof and (ii) a therapeutic agent, wherein the targeting peptide is capable of specifically binding to CXCR4 and promoting internalization and endosomal escape of the therapeutic agent in a cell expressing CXCR4 (claim 1), wherein the therapeutic agent is a polypeptide (claim 2), wherein the polypeptide is selected from the group consisting of (i) a cytotoxic polypeptide, (ii) an antiangiogenic polypeptide, (iii) a polypeptide encoded by a tumor suppressor gene, (iv) a polypeptide encoded by a polynucleotide which is capable of activating the immune response towards a tumor (claim 3), and wherein the therapeutic agent and the targeting peptide are part of a fusion protein (claim 4).
Villaverde Corrales also teaches that “[S]uitable small molecules that can be incorporated in the nanotransporters forming part of the conjugates according to the invention include, without limitation, anti-cancer agents and anti-angiogenic agents (para [0069]).
Villaverde Corrales also teaches the fusion protein T22-GFP-H6 (Examples 1-3; Figs. 1-5), and further teaches that “[T]his suggested that apart from the potential of T22 in the delivery of functional proteins (in the model a fully fluorescent GFP shown in Example 1), this peptide could also deliver expressible DNA and eventually promote their entrance into the nuclear compartment” (para [0130]). 
Thus, Villaverde Corrales teaches a fusion protein comprising T22 (i.e. SEQ ID NO: 5, which corresponds to the instantly claimed polycationic peptide); GFP (which corresponds to the intervening polypeptide region); a hexahistidine (a positively charged amino acid-rich region); and a polypeptide (see claim 3 and para [0069] of Villaverde Corrales) which corresponds to the instantly claimed chemotherapy agent. Given the finite possibilities, one of ordinary skill in the art would have at once envisaged conjugating the chemotherapy agent to the intervening polypeptide region.
With respect to claim 5, Villaverde Corrales teaches polycationic peptide comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5) (claim 1), which corresponds to instantly claimed SEQ ID NO: 5.
With respect to claim 8, as discussed above, Villaverde Corrales teaches the positively charged amino acid-rich region is H6 (i.e. a polyhistidine region) (Examples 1-3; Figs. 1-5).
With respect to claim 10, as discussed above, Villaverde Corrales teaches the fusion protein comprises GFP (i.e. a fluorescent protein).
With respect to claim 13, as discussed above, Villaverde Corrales teaches the fusion protein T22-GFP-H6 (Examples 1-3; Figs. 1-5), which comprises the polycationic peptide at the N-terminus and the positively charged amino acid-rich region at the C-terminus. Furthermore, Villaverde Corrales teaches that the polycationic peptide is connected to the intervening polypeptide via a peptide linker (para [0088]).
With respect to claims 19 and 21, Villaverde Corrales further teaches the anti-cancer agent is floxuridine (paras [0070]-[0071]).

Response to Arguments
Applicant’s arguments filed on 7/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Villaverde Corrales does not describe that the chemotherapy agent is conjugated to the intervening polypeptide region of the fusion protein.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, Villaverde Corrales teaches an exemplary fusion protein, which comprises: T22 (i.e. SEQ ID NO: 5, which corresponds to the instantly claimed polycationic peptide); GFP (which corresponds to the intervening polypeptide region); a hexahistidine (a positively charged amino acid-rich region); and a chemotherapy agent. 
In the instant case, given the finite possibilities, one of ordinary skill in the art would have at once envisaged conjugating the chemotherapy agent to the intervening polypeptide region.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 8, 10 and 13 under 35 U.S.C. 103 as being unpatentable over Serna et al. in view of Promega is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 5, 8, 10, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Serna et al. (Nanomedicine: Nanotechnology, Biology, and Medicine,12 (2016) 1241-1251) in view of Power et al. (Mol Cancer Ther. 2009 May;8(5):1015-25) and Villaverde Corrales (EP 2476441).
With respect to claim 1, Serna et al. teach the conjugates Angiopep-2-7-GFP-H6, Angiopep-2-8-GFP-H6, Seq-1-7-GFP-H6, and Seq-1-8-GFP-H6 (Table 1). Serna et al. also teach that “[b]oth Angiopep-2 and Seq-1 are well known BBB-crossing peptides proven useful as brain-homing agents in drug delivery” (page 1245, left column, 2nd para), and further teach that “[i]n the current bubbling context of novel protein drugs of interest in cancer therapies and for other conditions, formulating such therapeutic proteins as nanoparticles would offer an interesting engineering tool with a broad applicability in nanomedicine, as the multivalent presentation of homing agents in those materials, either natural or added, is expected to dramatically enhance cell uptake” (page 1250, left column, 2nd para). Thus, the conjugates of Serna et al. are clearly intended to comprise a drug (i.e. a therapeutic agent).
Therefore, the conjugate of Serna et al. corresponds to the instantly claimed fusion protein wherein Angiopep-2-7, Angiopep-2-8, Seq-1-7 and Seq-1-8 are the polycationic peptides; GFP is the intervening polypeptide region; and HHHHHH is the positively charged amino acid-rich region, wherein the fusion protein further comprises a therapeutic agent. Given the finite possibilities, one of ordinary skill in the art would have at once envisaged conjugating the therapeutic agent to the intervening polypeptide region.
Serna et al. do not teach the therapeutic agent is a chemotherapy agent.
Power et al. teach that Floxuridine (FUDR) is a chemotherapy drug ideal for hepatic arterial infusion due to its short half-life, steep dose response curve, high total body clearance, and high hepatic extraction (abstract, passim).
The teachings of Villaverde Corrales have been discussed above.
It would have been obvious to one of ordinary skill in the art to use floxuridine as the therapeutic agent in the invention of Serna et al. because Serna et al. teach that the conjugate comprises a drug for cancer therapy, and Power et al. teach the advantages of Floxuridine for hepatic arterial infusion.
The skilled artisan would have been motivated to do so with a reasonable expectation of success because Villaverde Corrales teach that Floxuridine can be used in a conjugate similar to the conjugate of Serna et al. for cancer therapy.
With respect to claim 5, Serna et al. teach that “[t]hese proteins correctly biodistribute and accumulate, for instance, in CXCR4+ cancer stem cells” (page 1242, left column, 2nd para). Furthermore, as discussed in the rejection under 35 U.S.C. 112(a) above, when referring to a functionally equivalent variant, the specification provides the following definition: The terms “functional variant” and “functionally equivalent variant” are interchangeable and are herein understood as all those peptides derived from the T22, the V1, the CXCL12, and/or the vCCL2 peptides by means of modification, insertion and/or deletion of one or more amino acids, provided that the function of binding to CXCR4 and internalizing the fusion protein is substantially maintained (page 17, 3rd para). In the instant case, Angiopep-2-7, Angiopep-2-8, Seq-1-7 and Seq-1-8 are functionally equivalent variants of instant SEQ ID Nos: 5-8 because the function of binding to CXCR4 and internalizing the fusion protein is substantially maintained.
With respect to claim 8, the fusion protein of Serna et al. comprises a polyhistidine region comprising 6 contiguous histidine residues.  
With respect to claim 10, the fusion protein of Serna et al. comprises GFP (i.e. a fluorescent protein).
With respect to claim 13, the fusion protein of Serna et al. comprises the polycationic peptide at the N-terminus, and the positively charged amino acid-rich region at the C-terminus. Furthermore, Serna et al. teach that the linker sequence is GGSSRSS (Table 1), which corresponds to instantly claimed SEQ ID NO: 33.
With respect to claims 19 and 21, as discussed above, It would have been obvious to one of ordinary skill in the art to use floxuridine (taught by Power et al.) as the therapeutic agent in the invention of Serna et al.

Response to Arguments
Applicant’s arguments filed on 7/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Villaverde Corrales does not teach all the elements of claim 1.
Applicant also argues that “[S]erna et al. teach fusion proteins wherein element (i) is either the Angiopep-2 peptide or the Seq-1 peptide. As explained in the "Methods" section of Serna et al., these peptides have the capability of crossing the blood brain barrier. Moreover, the fusion proteins disclosed therein contain GFP as intervening polypeptide but this intervening polypeptide is not conjugated to any chemotherapeutic agent”.
Applicant’s arguments are not persuasive.
Applicant’s arguments regarding the reference of Villaverde Corrales have been discussed above.
With respect to Applicant’s arguments regarding the reference of Serna et al., it is noted that Serna et al. clearly teach a conjugate comprising a drug for cancer therapy.
Furthermore, Power et al. teach the advantages of Floxuridine for hepatic arterial infusion.
Therefore, one of ordinary skill in the art would have been motivated to use floxuridine as the therapeutic agent in the invention of Serna et al. because Serna et al. teach that the conjugate comprises a drug for cancer therapy, and Power et al. teach the advantages of Floxuridine for hepatic arterial infusion.
The skilled artisan would have had a reasonable expectation of success. This is because Villaverde Corrales teach that Floxuridine can be used in a conjugate similar to the conjugate of Serna et al. for cancer therapy.
For the reasons stated above the rejection is maintained.

This is a new rejection.
Claims 1, 5, 8, 10, 13, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Serna et al. (Nanomedicine: Nanotechnology, Biology, and Medicine,12 (2016) 1241-1251) in view of Power et al. (Mol Cancer Ther. 2009 May;8(5):1015-25) and Villaverde Corrales (EP 2476441) as applied to claims 1, 5, 8, 10, 13, 19 and 21 above, and further in view of Promega (MagneHisTM Protein Purification System, July 2013).
This rejection applies to the elected species (i.e. HHHHH).
The teachings of Serna et al., Power et al., and Villaverde Corrales have been discussed above.
Serna et al., Power et al., and Villaverde Corrales do not teach the elected species HHHHH.
Promega teaches that polyhistidine proteins expressed for purification should have at least five to six consecutive histidine residues located on the C- or N-terminus (para 3.I).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
The MPEP 2144.09 states that compounds differing regularly by the successive addition of the same chemical group are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
In the instant case, it would have been obvious to substitute the hexahistidine of Serna et al. for the pentahistidine of Promega.
The skilled artisan would have reasonably expected the pentahistidine of Promega possess similar properties to the hexahistidine of Serna et al.

Double Patenting
The rejection of claims 1-3, 5, 8, 13 and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 58-81 of copending Application No. 16/611102 in view of Serna et al. is withdrawn in view of the amendments of the claims of copending Application No. 16/611102. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658